Name: Commission Regulation (EC) No 829/2007 of 28 June 2007 amending Annexes I, II, VII, VIII, X and XI to Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the placing on the market of certain animal by-products (Text with EEA relevance)
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy;  agricultural policy;  marketing;  animal product;  health
 Date Published: nan

 21.7.2007 EN Official Journal of the European Union L 191/1 COMMISSION REGULATION (EC) No 829/2007 of 28 June 2007 amending Annexes I, II, VII, VIII, X and XI to Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the placing on the market of certain animal by-products (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1) and in particular the second paragraph of Article 28, the first subparagraph of Article 29(3) and Article 32(1), Whereas: (1) Regulation (EC) No 1774/2002 lays down animal and public health requirements for the importation into and transit through the Community of certain animal by-products and products derived there from. That Regulation provides for general hygiene requirements for the processing of Category 1, 2 and 3 materials and also sets out requirements for the placing on the market of those animal by-products and products derived therefrom including model health certificates for their importation into the Community. (2) Due to the threat of introduction of the small hive beetle into the Community, which is currently free of that parasite, it is necessary to lay down requirements for the importation of beeswax, intended for technical purposes, and also to amend the definition of apiculture products in Annex I to Regulation (EC) No 1774/2002. Therefore, the relevant definition in Annex I to that Regulation, the import requirements laid down in Chapter IX of Annex VIII and the model health certificate set out in Chapter 13 of Annex X to that Regulation should be amended accordingly. (3) Chapter X of Annex II to Regulation (EC) No 1774/2002 lays down a model commercial document to accompany animal by-products and processed products during transportation. In order to improve the traceability of hides and skins during transportation, it is necessary to amend that model document. Annex II to that Regulation should therefore be amended accordingly. (4) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (2) applies to the production and placing on the market of live animals and products of animal origin. It prohibits the feeding of processed animal protein to farmed animals which are kept, fattened or bred for the production of food. (5) While that prohibition in Regulation (EC) No 999/2001 remains in force, less stringent processing requirements as laid down in Chapter II of Annex VII to Regulation (EC) No 1774/2002 than the current processing Method 1 should apply to processed animal protein derived from porcine blood, as there is no scientific indication of a risk of transmitting TSEs from pigs. It is necessary however for public and animal health reasons to introduce a minimum temperature requirement for the processing of porcine blood. Chapter II of Annex VII to Regulation (EC) No 1774/2002 should therefore be amended accordingly. (6) Chapter II A(1) of Annex VIII to Regulation (EC) No 1774/2002 permits the use of parts of slaughtered animals which are fit for human consumption but are not intended for human consumption for commercial reasons in the manufacture of raw petfood within the Community. It appears that parts of such animals which are rejected as unfit for human consumption but which are not affected by any signs of disease communicable to humans or animals may also be safely used in petfood. Chapter II A (1) and Chapter XI of Annex VIII to that Regulation, the latter providing for the respective provisions for the importation into the Community, should therefore be amended accordingly. (7) It is necessary to amend the existing model health certificates for the importation of hides and skins into the Community, in order to introduce some technical amendments. In the interest of clarity, the specific requirements for those products set out in Chapter VI of Annex VIII, and the model health certificates set out in Chapters 5(A), 5(B) and 5(C) of Annex X to Regulation (EC) No 1774/2002 should therefore be amended accordingly. (8) The European Food Safety Authority (EFSA) in its Scientific Opinion on Animal health and welfare aspects of avian influenza, adopted on 13 and 14 September 2005, concluded that feathers should be treated before trade, in order to reduce the risk of the spread of avian influenza. Chapter VIII of Annex VIII to Regulation (EC) No 1774/2002 lays down the permanent Community measures concerning the placing of the market and importation of feathers. In the light of that opinion and the current worldwide epidemiological situation regarding avian influenza, it is appropriate to amend the relevant Community measures for the importation and treatment of feathers prior to importation. Annex VIII to that Regulation should therefore be amended accordingly. (9) The relevant health certificate set out in Chapter 1 of Annex X to Regulation (EC) No 1774/2002 for imports into the Community of processed animal protein, not intended for human consumption, and products other than petfood containing such protein should be amended accordingly in order to provide for equivalent processing possibilities for third countries as for the Community. Chapter I of Annex X to Regulation (EC) No 1774/2002 should therefore be amended accordingly. (10) Chapter 3(B) of Annex X to Regulation (EC) No 1774/2002 sets out the model health certificate for the importation into the Community of processed pet food, other than canned pet food. It appears that processed pet food is increasingly produced in third countries by mixing already processed ingredients which have individually been treated in compliance with the requirements of that Regulation. Heat treatment of such ingredients could have adverse effects on their nutritional qualities. Therefore, the importation into the Community of processed petfood consisting of such safe ingredients should be allowed and the model health certificate set out in Chapter 3(B) of Annex X to Regulation (EC) No 1774/2002 should be amended accordingly. (11) Regulation (EC) No 1774/2002 provides that certain animal by-products for the manufacture of petfood may be imported into the Community although they contain material which has been derived from animals treated with certain prohibited substances. However, the importation into the Community of processed petfood, dogchews and flavouring innards containing such material is currently not allowed. Since it appears that the health risk is not higher when importing such material for the production of petfood within the Community than in case such material is an ingredient of imported processed pet food, dogchews and flavouring innards, the importation into the Community of these processed products containing such material should also be allowed. Therefore, the model health certificates set out in Chapters 3(A), 3(B), 3(C) and 3(E) of Annex X to Regulation (EC) No 1774/2002 should be amended accordingly. (12) Chapter 3(B) of Annex X to Regulation (EC) No 1774/2002 provides that the health certificate for processed pet food, other than canned petfood, must contain a certificate stating that the pet food was packed in new packaging, which bears labels indicating not intended for human consumption. Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feedingstuffs (3) already provides for equivalent marking requirements which prevent unintentional or negligent misuse of such products for human consumption. The requirements for the model health certificate in Chapter 3(B) of Annex X to Regulation (EC) No 1774/2002 should take account of that legislation and should, therefore, be amended accordingly. (13) Annex VIII to Regulation (EC) No 1774/2002 lays down requirements for the placing on the market and importation into the Community of pet food, dogchews and technical products. Chapter II B(4) of that Annex provides that dogchews must have undergone a heat treatment during processing sufficient to destroy pathogenic organisms. Several Member States have requested to allow other treatments, during processing of dogchews, which provide equivalent safety guarantees. Therefore, Chapter II B(4) of Annex VIII to Regulation (EC) No 1774/2002 should be amended accordingly. (14) Chapter 3(C) of Annex X to Regulation (EC) No 1774/2002 sets out the model health certificate for the importation into the Community of dogchews. Since other treatments than heat treatment shall be allowed for the processing of dogchews within the Community, those other treatments should also be allowed for imported dogchews. Some dogchews are produced according to traditional methods from fish. Animal health considerations do not require a heat treatment in such case. Therefore, the model health certificate in Chapter 3(C) of Annex X to that Regulation should be amended accordingly. (15) Chapter II B(6) of Annex VIII to Regulation (EC) No 1774/2002 lays down microbiological standards applicable to raw petfood produced in the Community. Those standards should also be imposed on imports into the Community of raw petfood for direct sale and on animal by-products to be fed to farmed fur animals intended for dispatch to the Community. Chapter 3(D) of Annex X of that Regulation should therefore be amended accordingly. (16) Annex XI to Regulation (EC) No 1774/2002 sets out lists of third countries from which Member States may authorise imports of animal by-products not intended for human consumption. Part XIII of that Annex provides for a list of third countries from which Member States may authorise the imports of serum of equidae. According to that part XIII, this list includes third countries referred to in Annex I to Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EECand 94/63/EC (4), from which the importation of equidae for slaughter is allowed. (17) Serum of equidae may, however, be sourced from living animals. Therefore, the animal health status allowing for the inclusion of a third country in that list of third countries from which the importation of equidae for breeding and production is allowed should be sufficient to determine whether serum of equidae may be imported from this third country. That would, in particular, allow for the importation of serum of equidae from Mexico. Part XIII of Annex XI to Regulation (EC) No 1774/2002 should therefore be amended accordingly. (18) Veterinary certificates shall be provided for in the format laid down in Commission Decision 2007/240/EC (5) regarding the adoption of harmonized templates for veterinary certificates related to the import into the European Community of live animals and products of animal origin. The commercial document laid down in Annex II, Chapter X to Regulation (EC) No 1774/2002 and the model health certificates laid down in Annex X to that Regulation should be amended accordingly. (19) A transitional period should be provided for after the date of entry into force of this Regulation, in order to allow for the continued importation into the Community of the animal by-products and products derived there from covered by Regulation (EC) No 1774/2002 and accompanied by health certificates in compliance with that Regulation (20) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II, VII, VIII, X and XI to Regulation (EC) No 1774/2002 are amended in accordance with the Annex to this Regulation. Article 2 For a transitional period of six months from the date of entry into force of this Regulation, the commercial document set out in Annex II to Regulation (EC) No 1774/2002 and the model health certificates set out in Annex X to that Regulation, which where completed in conformity with the provisions applicable before the date of entry into force of the present Regulation, may continue to accompany the products covered by such documents or certificates. Article 3 This Regulation shall enter into force and apply on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 2007/2006 (OJ L 379, 28.12.2006, p. 98). (2) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1923/2006 (OJ L 404, 30.12.2006, p. 1). (3) OJ L 86, 6.4.1979, p. 30. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (4) OJ L 73, 11.3.2004, p. 1. Decision as amended by Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). (5) OJ L 104, 21.4.2007, p. 37. ANNEX The Annexes to Regulation (EC) No 1774/2002 are amended as follows: (1) Annex I is amended as follows: (a) point 1 is replaced by the following: 1. apiculture by-products  means honey, beeswax, royal jelly, propolis or pollen not intended for human consumption;; (b) point 42 is replaced by the following: 42. processed animal protein  means animal protein derived entirely from Category 3 material, which have been treated in accordance with Chapter II of Annex VII so as to render them suitable for direct use as feed material or for any other use in feedingstuffs, including petfood, or for use in organic fertilisers or soil improvers; however, it does not include blood products, milk, milk-based products, colostrum, gelatine, hydrolysed proteins and dicalcium phosphate, eggs and egg-products, tricalcium phosphate and collagen;. (2) In Annex II, Chapter X is replaced by the following: CHAPTER X Commercial document 1. The following commercial document shall accompany animal by-products and processed products during transportation. However, Member States may decide to use a different commercial document, in paper or in electronic form, for animal by-products and processed products transported within the same Member State provided that such commercial document complies with the requirements laid down in Chapter III(2). 2. Where more than one transporter is involved, each transporter shall fill in a declaration as referred to in point 7 of the commercial document, which shall be part of the document. MODEL COMMERCIAL DOCUMENT FOR THE TRANSPORTATION WITHIN THE EUROPEAN COMMUNITY OF ANIMAL BY-PRODUCTS AND PROCESSED PRODUCTS Notes (a) Commercial documents shall be produced, according to the layout of the model appearing in this Annex. It shall contain, in the numbered order that appears in the model, the attestations that are required for the transportation of animal by-products and processed products derived there from. (b) It shall be drawn up in one of the official languages of the MemberState of origin or the MemberState of destination, as appropriate. However, it may also be drawn up in other official Community languages, if accompanied by an official translation or if previously agreed by the competent authority of the MemberState of destination. (c) The commercial document must be produced at least in triplicate (one original document and two copies). The original document must accompany the consignment to its final destination. The receiver must retain it. The producer must retain one of the copies and the carrier the other. (d) The original of each commercial document shall consist of a single page, both sides, or, where more text is required it shall be in such a form that all pages needed are part of an integrated whole and indivisible. (e) If for reasons of identification of the items of the consignment, additional pages are attached to the commercial document, these pages shall also be considered as forming part of the original document by the application of the signature of the person responsible for the consignment, on each of the pages. (f) When the commercial document, including additional pages referred to in (e), comprises more than one page, each page shall be numbered  (page number) of (total number of pages)  at the bottom and shall bear the code number of the document that has been designated by the responsible person at the top. (g) The original of the commercial document must be completed and signed by the responsible person. In doing so, the responsible person shall ensure that the principles of documentation as laid down in Chapter III of Annex II to Regulation (EC) No 1774/2002 are followed. The commercial document must specify: (i) the date on which the material was taken from the premises; (ii) the description of the material, including the identification of the material, the animal species for Category 3 material and processed products derived therefrom destined for use as feed material and, if applicable, the ear-tag number of the animal; (iii) the quantity of the material; (iv) the place of origin of the material; (v) the name and the address of the carrier of the material; (vi) the name and the address of the receiver and, if applicable, its approval number; and (vii) if appropriate, the approval number of the plant of origin, and the nature and the methods of the treatment. (h) The colour of the signature of the responsible person shall be different to that of the printing. (i) The commercial document must be kept for a period of at least two years for presentation to the competent authority to verify the records referred to in Article 9 of Regulation (EC) No 1774/2002. (j) Where Member States decide to use a commercial document in electronic form, the requirements listed in points (a) to (i) shall be complied with as appropriate for such electronic form. (3) In Annex VII, Chapter II, paragraph A(1), the first subparagraph is replaced by the following: Mammalian processed animal protein must have been submitted to processing method 1. However, porcine blood may be submitted to any of processing methods 1 to 5 or to processing method 7 provided that in the case of processing method 7, a heat treatment throughout its substance at a minimum temperature of 80 °C has been applied.. (4) Annex VIII is amended as follows: (a) Chapter II is amended as follows: (i) paragraph A(1) is replaced by the following: 1. The only animal by-products that may be used to produce petfood and dogchews are those referred to in Article 6(1)(a) to (j). However, raw petfood may only be manufactured from animal by-products referred to in Article 6(1)(a) or Article 6(1)(b).; (ii) paragraph B(4) is replaced by the following: 4. Dogchews must be subjected to a treatment during processing sufficient to destroy pathogenic organisms, including salmonella. After that treatment, every precaution must be taken to ensure that such dogchews are not exposed to contamination. The dogchews must be packed in new packaging.; (b) Chapter III is amended as follows: (i) paragraph I(A)(3) is replaced by the following: 3. Unprocessed manure of equidae which is traded must not originate from a holding subject to animal health restrictions pertaining to glanders, vesicular stomatitis, anthrax or rabies in accordance with Article 4 (5) of Directive 90/426/EEC.; (ii) paragraph I(B)(4) is replaced by the following: 4. The importation of unprocessed manure is prohibited.; (iii) paragraph II(B)(6)(d) is replaced by the following: (d) are accompanied by a health certificate that conforms to the model laid down in Chapter 17 of Annex X.; (c) Chapter VI is amended as follows: (i) in A, paragraph (1)(a) is replaced by the following: (a) to hides and skins of ungulates complying with the requirements of Regulation (EC) No 853/2004 of 29 April 2004 of the European Parliament and of the Council laying down specific hygiene rules for food of animal origin (1) (ii) in B, paragraph 3 is replaced by the following: 3. Trade in fresh or chilled hides and skins is subject to the same health conditions as those applicable to fresh meat pursuant to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2). (iii) in C, paragraph 5(b), the introductory phrase is replaced by the following: (b) they come from a third country or, in the case of regionalisation in accordance with Community legislation, from a part of a third country, appearing on the list set out in Part XIV(A) of Annex XI and which, as appropriate to the species concerned:; (iv) in C, paragraphs 6(b) to (e) are replaced by the following: (b) they come either from: (i) a third country or, in the case of regionalisation in accordance with Community legislation, from a part of a third country, appearing on the list set out in Part XIV(B) of Annex XI from which imports of fresh meat of the corresponding species are authorised and they have been treated in accordance with paragraph 2(a), (b) and (c) of A; or (ii) a third country appearing on the list set out in Part XIV(B) of Annex XI and they have been treated in accordance with paragraph 2(c) or (d) of A; or (iii) equidae or ruminant animals from a third country appearing on the list set out in Part XIV(C) of Annex XI, which have been treated in accordance with paragraph 2(a), (b) and (c) of A and after treatment have been kept separate for at least 21 days; (c) in the case of salted hides and skins transported by ship, they have been treated in accordance with paragraphs 2(b) or (c) of A and have been kept separated after treatment during transportation for at least 14 days in the case of paragraph (b) or seven days in the case of paragraph (c) before importation and the health certificate accompanying the consignment attests such treatment and the duration of the transportation; and (d) a health certificate conforming to the model health certificate laid down in Chapter 5(B) of Annex X, or, in the case of hides and skins referred to in paragraph 6(b)(iii) of C of this Annex, an official declaration conforming to the model laid down in Chapter 5 (C) of Annex X, accompanies them.; (d) Chapter VIII is amended as follows: (i) in B, paragraph 4, the introductory phrase is replaced by the following: Member States must authorise the importation of unprocessed wool and hair, if they are:; (ii) in B, the following paragraph 5 is added: 5. The importation of unprocessed feathers and parts of feathers is prohibited. Member States must authorise the importation of processed feathers and parts of feathers if: (a) they are treated decorative feathers, treated feathers carried by travellers for their private use or consignments of treated feathers sent to private individuals for non-industrial purposes; or (b) they are accompanied by a commercial document stating that the feathers or parts of feathers have been treated with a steam current or by another method ensuring the inactivation of pathogens and are securely enclosed in packaging and dry.; (e) Chapter IX is amended as follows: (i) in A, paragraph 1, the introductory phrase is replaced by the following: 1. Apiculture by-products intended exclusively for use in apiculture must:; (ii) in B, paragraph 3 is replaced by the following: 3. Member States must authorise the importation of apiculture by-products, other than beeswax in the form of honeycomb, intended for use in apiculture if they: (a) come from third countries that appear on the list in Part XII of Annex XI; (b) either: (i) have been subjected to a temperature of 12 °C or lower for at least 24 hours; or (ii) in the case of wax, the material has been refined or rendered before importation; and (c) are accompanied by a health certificate that conforms to the model set out in Chapter 13 of Annex X.; (iii) in B, the following paragraphs 4 and 5 are added: 4. Member States must authorise the importation of beeswax for technical purposes, other than beeswax in the form of honeycomb, if it: (a) has been refined or rendered before importation; and (b) is accompanied by a commercial document attesting that refinement or rendering. 5. The importation of beeswax in the form of honeycomb shall be prohibited.; (f) Chapter XI is amended as follows: (i) in point 2, the second subparagraph is replaced by the following: however, animal by-products for use in feed for farmed fur animals or for use in raw petfood must consist of animal by-products referred to in Article 6(1)(a) and (b) only;; (ii) paragraph 6 is replaced by the following: 6. are accompanied by a certificate that conforms to one of the models set out in Chapter 3(D), 3(F) or 8 of Annex X.. (5) Annex X is replaced as follows: ANNEX X MODEL HEALTH CERTIFICATES FOR THE IMPORTATION FROM THIRD COUNTRIES AND FOR THE TRANSIT THROUGH THE EUROPEAN COMMUNITY OF CERTAIN ANIMAL BY-PRODUCTS AND PRODUCTS DERIVED THEREFROM Notes (a) Veterinary certificates shall be produced by the exporting country, based on the models appearing in this Annex X, according to the layout of the model that corresponds to the animal by-products concerned. They shall contain, in the numbered order that appears in the model, the attestations that are required for any third country and, as the case may be, those supplementary guarantees that are required for the exporting third country or part thereof. (b) The original of each certificate shall consist of a single page, both sides, or, where more text is required, it shall be in such a form that all pages needed are part of an integrated whole and indivisible. (c) It shall be drawn up in at least one of the official languages of the EU Member State in which the inspection at the border post shall be carried out and of the EU Member State of destination. However, these Member States may allow other languages, accompanied, if necessary, by an official translation. (d) If for reasons of identification of the items of the consignment, additional pages are attached to the certificate, these pages shall also be considered as forming part of the original of the certificate by the application of the signature and stamp of the certifying official veterinarian, in each of the pages. (e) When the certificate, including additional schedules referred to in d), comprises more than one page, each page shall be numbered  (page number) of (total number of pages)  on its bottom and shall bear the code number of the certificate that has been designated by the competent authority on its top. (f) The original of the certificate must be completed and signed by an official veterinarian. In doing so, the competent authorities of the exporting country shall ensure that the principles of certification equivalent to those laid down in Council Directive 96/93/EC are followed. (g) The colour of the signature shall be different to that of the printing. The same rule applies to stamps other than those embossed or watermark. (h) The original of the certificate must accompany the consignment at the EU border inspection post. (i) If health certificates are used for consignments in transit, box No I.5 (Consignee) of the relevant health certificate shall be completed with the name and address of the border inspection post through which the consignment is intended to leave the European Community. (6) Annex XI is amended as follows: (a) the title of Part VI is replaced by the following: PART VI List of third countries from which Member States may authorise imports of animal by-products and blood products (with the exception of blood products of equidae) intended for technical purposes including pharmaceuticals (health certificates Chapters 4(C) and 8); (b) in Part VII, the title and point A. are replaced by the following: PART VII List of third countries from which Member States may authorise imports of animal by-products for the manufacture of processed petfood (health certificate Chapters 3(B) and 3(F)) A. Animal by-products from bovine, ovine, caprine, porcine and equine animals, including farmed and wild animals: Third countries or parts of third countries listed in Part 1 of Annex II to Council Decision 79/542/EEC, from which imports of that category of fresh meat of the respective species is authorised and the following countries for the by-products specified: Southern America and Southern Africa countries or parts thereof where matured and de-boned meat of the corresponding species is authorised, concerning matured and de-boned meat (including diaphragm) and/or matured trimmed offal of bovine, caprine, ovine animals and game (wild or farmed).; (c) Part IX is replaced by the following: PART IX List of third countries from which Member States may authorise imports of processed manure and processed manure products for the treatment of soil (Health Certificate Chapter 17) For processed manure and processed manure products, third countries listed in: (a) Part 1 of Annex II to Decision 79/542/EEC; (b) Annex I to Commission Decision 2004/211/EC; or (c) Annex II to Commission Decision 2006/696/EC (OJ L 295, 25.10.2006, p. 1).; (d) Part XIII is replaced by the following: PART XIII List of third countries from which Member States may authorise imports of serum of equidae (Health Certificate Chapter 4(A)) Third countries or parts of third countries listed in Annex I to Commission Decision 2004/211/EC (8), from which the importation of equidae for breeding and production is allowed.. (1) OJ L 139, 30.4.2004, p. 55; corrected version (OJ L 226, 25.6.2004, p. 22).; (2) OJ L 18, 23.1.2003, p. 11.;